Citation Nr: 1630383	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to November 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the September 2010 decision, the RO, in part, denied entitlement to service connection for a back disability, tinnitus and a bilateral hearing loss disability.  

The June 2013 rating decision, in part, reopened the Veteran's claim and then again denied entitlement to service connection for a back disability.

The Board notes that while the RO in the June 2013 rating decision reopened the Veteran's claim, regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision, the RO denied service connection for a low back disability. 

2.  Evidence received since the September 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

3.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure.

4.  The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the September 2010 denial, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to reopen the claim for service connection for a low back disability and grant the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

I.  Claim to Reopen

The Veteran filed a claim for service connection for a lumbar spine disability which was denied in a September 2010 rating decision on the basis that the Veteran's lumbar spine disability was not related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the September 2010 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Notably, the RO in its June 2013 rating decision erroneously indicated that the Veteran filed a claim to reopen a claim for his back disability in August 2011 as this correspondence was instead specific to his claims for service connection for a bilateral hearing loss disability and tinnitus.

In any event, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's September 2010 rating decision which denied service connection for a low back disability on the basis that the Veteran's lumbar spine disability was not related to his service. 

Evidence received since the September 2010 rating decision includes the Veteran's April 2016 Board testimony where he testified that her had continuing low back pain since his service which began after trauma from his many in-service parachute jumps. 
	
The Board finds that the above-described evidence provides a basis for reopening the claim for a low back disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the September 2010 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current low back disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the September 2010 rating decision would be evidence linking a current low back disability to service. 

The prior denial of service connection in the September 2010 rating decision was based on a finding that a low back disability was not incurred or aggravated by his service.  The subsequent testimony suggests that the Veteran experienced pain in his low back since his service which initially began after his in-service parachute jumps.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).




Factual Background and Analysis

As a preliminary matter, the Board notes that the Veteran's service treatment records are "fire-related" (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  In instances where a claimant's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran testified at his April 2016 hearing that he was exposed to noise trauma in service as he worked as a tank commander, was involved with demolition on the Rhine River in the Danube when he was a combat engineer.  He reported that he began to lose his hearing during tank commander school.

In a June 2010 correspondence, a private audiologist opined that it was at least as likely as not that the Veteran's hearing loss was the result of noise exposure during his active duty.  The audiologist noted that the type of hearing loss demonstrated was consistent with what he expected to see given the Veteran's military circumstances.

Audiometric testing in June 2010 revealed pure tone thresholds in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
--
95
LEFT
60
65
85
--
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76per cent in the left ear.  

A March 2011 VA audiology consultation noted that the Veteran reported increased hearing loss and constant bilateral tinnitus.  The audiologist indicated that the Veteran had positive noise exposure in the military as he was a combat engineer and tank commander.  He also had occupational and recreational noise exposure after his service.  Test result revealed mild to severe bilateral sensorineural hearing loss.  

The same private audiologist who authored the June 2010 correspondence also noted in an October 2011 letter that the Veteran reported increased difficulty hearing conversation.  The Veteran experienced non-localized tinnitus.  He had been exposed to loud noise as he had served in the military.  The audiometric study revealed moderately severe to profound sensorineural hearing loss in both ears.  The audiologist opined that the loud noise from active duty in the military resulted in the Veteran's current hearing loss and tinnitus.

A March 2015 VA audiology consultation noted that the audiogram test results demonstrated precipitously sloping to moderately severe profound bilateral sensorineural hearing loss from 1000Hz to 8000Hz.  Word recognition score (WRS) was fair at 68 percent on the right ear and 84 percent on the left ear.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus disabilities is warranted.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.   The record also shows that the Veteran currently has a current diagnosis of tinnitus. As a result, the first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss and tinnitus disabilities are associated with the Veteran's active duty.  In this regard, the Board again acknowledges that service treatment records are unavailable as they are "fire-related".  However, the evidence demonstrates that military noise exposure is conceded as he had military noise to tanks and also worked with demolition as a combat engineer.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

As noted above, in an October 2011 opinion, a private audiologist concluded that the loud noise from the Veteran's active duty in the military resulted in his current hearing loss and tinnitus disabilities.

There is also is no contrary medical evidence of record that indicates that the Veteran's hearing loss or tinnitus disabilities were not related to his service.   

As a result, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a bilateral hearing loss disability and a tinnitus disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability is reopened.

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the Veteran's reopened claim for service connection for a low back disability.

In this instance, the Veteran contends that his claimed low back disability resulted from trauma that resulted from his many in-service parachute jumps.  The Veteran also noted that during service he had to carry heavy items in his position as a combat engineer and a heavy equipment operator.

The Board again notes that the Veteran's service treatment records for his service are unavailable and that further attempts to find such records would be futile.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Notably, current VA treatment records demonstrate severe, but stable degenerative joint disease of the lumbar spine.

The Board notes that since the Veteran has yet to undergo a VA examination specifically for his claimed low back disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for low back disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA medical examination for his low back disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability was incurred in or aggravated by the Veteran's active duty military service.  The examiner should note that the Veteran contends that his current low back disability is the result of the trauma from his multiple in-service parachute jumps.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


